In this case the plaintiff, Claude G. Rives, Jr., seeks a writ of mandamus against the defendant. Harry L.S. Halley, district judge of the district court of Tulsa county, Okla., to compel him to direct a receiver appointed by him to return and surrender to plaintiff certain property taken into possession under the order of the court.
It is pointed out that an appeal was taken from the order of the trial court refusing to vacate the appointment of a receiver by plaintiff in another action, and that plaintiff executed a bond, and by virtue of section 780, O. S. 1931, the receiver should be forced to deliver possession of the property to plaintiff pending the appeal.
The said appeal is styled Claude G. Rives, Jr., Trustee, v. Mincks Hotel Co. et al., No. 25124, 167 Okla. 500,30 P.2d 911, and was this day decided by this court. Thereupon the issue presented became moot, and the action is dismissed.
RILEY, C. J., CULLISON, V. C. J., and McNEILL and BUSBY, JJ., concur. *Page 505